Case 1:19-cv-03347-RBJ-SKC Document 31 Filed 08/03/20 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Civil Action No. 19-cv-03347-RBJ-SKC

  WYATT T. HANDY, JR.,

         Plaintiff,

  v.

  CITY OF AURORA,
  OFFICER ANTHONY NICHOLS,
  OFFICER CHRISTOPHER THRIVIERGE,
  OFFICER JOSIAH COE,
  OFFICER CHRISTOPHER YARBOROUGH, and
  OFFICER ALEX SOTELO,

       Defendants.
  ______________________________________________________________________

   UNOPPOSED JOINT MOTION FOR STAY OF PROCEEDINGS PENDING RULING
                          ON MOTION TO DISMISS
  ______________________________________________________________________

         Defendants Anthony Nichols, Christopher Thivierge, Josiah Coe, Christopher

  Yarborough, Alex Sotelo, (“Defendant Officers”) and Defendant City of Aurora submit this

  Unopposed Joint Motion for Stay of Proceedings Pending Ruling on Motion to Dismiss

  and, in support thereof, state as follows.

                                            CERTIFICATE

         Undersigned counsel have conferred with Plaintiff and are authorized to state that

  Plaintiff does not oppose the relief requested in this motion.

         Undersigned counsel are providing a copy of this motion to their clients as reflected

  in the attached certificate of service.
Case 1:19-cv-03347-RBJ-SKC Document 31 Filed 08/03/20 USDC Colorado Page 2 of 6




                            BACKGROUND AND INTRODUCTION
         Plaintiff filed his Amended Complaint and Jury Demand (“Complaint”) on January

  31, 2019, asserting claims against six Defendants, including the City of Aurora, Anthony

  Nichols, Christopher Thivierge, Josiah Coe, Christopher Yarborough, and Alex Sotelo for

  alleged injuries sustained during two traffic stops on December 2, 2017, and December

  3, 2017, with a subsequent search and seizure, arrest, and conviction for Driving Under

  the Influence and Possession of a Weapon by a Previous Offender on the December 3,

  2017 stop. (Doc. 6.)

         Plaintiff alleges two claims in his Complaint, including:

         Claim I:        42 U.S.C. § 1983 – Fourth and Fourteenth Amendment -
                         Unlawful Search and Seizure (against all Defendants)
         Claim II:       Monell Claim Pursuant to 42 U.S.C. § 1983 - Deliberately
                         Indifferent Training and Supervision Resulting in Violations of
                         the Fourth & Fourteenth Amendments (against City of Aurora)

         On July 31, 2020, Defendant City of Aurora and Defendant Officers filed a Motion

  to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6), asserting qualified immunity on behalf of

  Defendant Officers and seeking dismissal of the entirety of Plaintiff’s claims (Doc. 29.

  Hereinafter, “Motion to Dismiss”).

         Defendants’ Motion to Dismiss seeks, in part, a determination of whether the

  individual Defendants are protected by qualified immunity. Qualified immunity protects

  defendants in civil rights cases from not only the burdens of trial but also those of pretrial

  discovery as well. See Behrens v. Pelletier, 516 U.S. 299, 308 (1996) (citing Mitchell v.

  Forsyth, 472 U.S. 511, 526 (1985)). Questions of jurisdiction and immunity should be

  resolved at the earliest stages of litigation so as to conserve the time and resources of


                                                6
Case 1:19-cv-03347-RBJ-SKC Document 31 Filed 08/03/20 USDC Colorado Page 3 of 6




  the Court and the parties. “[W]hen a case can be dismissed on the pleadings or in an

  early pretrial stage, qualified immunity also provides officials with the valuable protection

  from ‘the burdens of broad-reaching discovery.’” Johnson v. Fankell, 520 U.S. 911, 915

  n.2 (1997) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

         Any claims which the Court declines to dismiss after briefing of the Motion to

  Dismiss will need to be addressed in the form of an answer.

                                           MOTION

         This Court has the discretion to stay discovery while Defendants’ Motion to Dismiss

  is pending. Wason Ranch Corp. v. Hecla Mining Co., 07-cv-00267-EWN-MEH, 2007 WL

  1655362, *1 (D. Colo. June 6, 2007) (citing Wang v. Hsu, 919 F.2d 130 (10th Cir. 1990).

  Additionally, “a stay may be appropriate if ‘resolution of a preliminary motion may dispose

  of the entire action.’” Id, citing Nankivil v. Lockheed Martin Corp., 216 F.R.D. 689, 692

  (M.D. Fla. 2003).

         When exercising its discretion in evaluating a request for a stay of discovery, the

  Court considers the following factors: (1) the interest of the plaintiff in proceeding

  expeditiously with discovery and the potential prejudice to the plaintiff of a delay; (2) the

  burden on the defendants of proceeding with discovery; (3) the convenience to the Court

  of staying discovery; (4) the interests of non-parties in either staying or proceeding with

  discovery; and (5) the public interest in either staying or proceeding with discovery. String

  Cheese Incident, LLC v. Stylus Shows, Inc., 02-cv-01934-LTB-PA, 2006 WL 894955, *2

  (D. Colo. March 30, 2006).




                                               6
Case 1:19-cv-03347-RBJ-SKC Document 31 Filed 08/03/20 USDC Colorado Page 4 of 6




           Here, the factors weigh in favor of staying discovery. With regard to the first factor,

  Plaintiff does not oppose the motion so he cannot claim prejudice. Further, with regard

  to the second factor, if the Court finds that the individual defendants are protected by

  qualified immunity, they will unnecessarily suffer without a stay because qualified

  immunity is intended to protect litigants from the burden of discovery. Given the claims

  asserted, discovery is likely to be a lengthy and expensive process.

           With regard to the third factor, a stay of discovery may allow the Court to avoid

  expending resources in managing a significant portion of this action, in that if the individual

  defendants are found to be protected by qualified immunity, they will be dismissed from

  this case. Moreover, the Motion to Dismiss collectively argues for the dismissal of all

  claims against Defendants. If such motions are successful, even in part, it will be far more

  economical and convenient to forego discovery until the resolution of the motions.

  Resolution of the Motion to Dismiss will likely narrow the scope of the case and,

  consequently, the scope of discovery. This factor therefore weighs in favor of a stay. See

  Al-Turki v. Tomsic, No. 15-cv-00524-RLEB-KLM, 2015 WL 8758745 *2 (D. Colo. Dec 15,

  2015).

           With respect to the fourth factor, there is no indication that a stay would affect any

  non-parties to this lawsuit.      Additionally, the public interest favors conservation of

  resources by the Court and the parties. Accordingly, the fifth factor weighs in favor of

  granting the stay.




                                                  6
Case 1:19-cv-03347-RBJ-SKC Document 31 Filed 08/03/20 USDC Colorado Page 5 of 6




                                         CONCLUSION

         For the foregoing reasons, discovery in this case should be stayed pending

  resolution of the Motion to Dismiss.

         WHEREFORE, Defendants request an Order from this Court STAYING the

  proceedings in this matter, including all discovery, until such time as the Motion to Dismiss

  (Doc. 29) has been ruled on.

                                            Respectfully submitted,



  Date: August 3, 2020                      s/ Charles A. Piekarski
                                            Charles A. Piekarski
                                            Julia A. Bannon
                                                   OFFICE OF THE CITY ATTORNEY
                                                   Aurora Municipal Center # 5300
                                                   15151 East Alameda Parkway
                                                   Aurora, CO80012
                                                   (303) 739-7030 (phone)
                                                   (303) 739-7042 (fax)
                                                   cpiekars@auroragov.org (e-mail)
                                                   jbannon@auroragov.org (e-mail)
                                            ATTORNEY FOR DEFENDANTS



  Date: August 3, 2020                      s/ Ann B. Smith
                                            Ann B. Smith
                                                   VAUGHAN & DeMURO
                                                   111 South Tejon, Suite 545
                                                   Colorado Springs, CO 80903
                                                   (719) 578-5500 (phone)
                                                   (719) 578-5504 (fax)
                                                   asmith@vaughandemuro.com (e-mail)
                                            ATTORNEY FOR DEFENDANT OFFICERS




                                               6
Case 1:19-cv-03347-RBJ-SKC Document 31 Filed 08/03/20 USDC Colorado Page 6 of 6




                               CERTIFICATE OF SERVICE

         I hereby certify that on this 3rd day of August, 2020, I electronically filed the
  foregoing with the Clerk of Court using the CM/ECF system which will send notification of
  such filing to the following e-mail addresses:

  Charles A. Piekarski
  cpiekarski@auroragov.org

  and I hereby certify that I have mailed or served the document or paper to the following
  non-CM/ECF participants in the manner (mail, hand delivery, etc.) indicated by the non-
  participant's name:

  Wyatt T. Handy                           (E-MAIL & U.S. MAIL)
  PO Box 221531
  Denver, CO 80222
  Telephone: (720) 461-0787
  w.t.handyjr@gmail.com

  CLIENT COPIES:

  Anthony Nichols                          (CONFIDENTIAL E-MAIL)
  Josiah Coe                               (CONFIDENTIAL E-MAIL)
  Christopher Yarborough                   (CONFIDENTIAL E-MAIL)
  Alex Sotelo                              (CONFIDENTIAL E-MAIL)
  Christopher Thivierge                    (CONFIDENTIAL E-MAIL)

                                           s/ Ann B. Smith
                                           Ann B. Smith




                                             6
